“’
                                                                          -‘-’250

                   ,



          OFFICE OF THE ATTORNEY GENERAL OF TEXAS
                                  AOSTIH

s!Zi!Z


               .
   ~onorabla   Cccrpp   ii, S!lo,?p?rd
   Cor.ptrollar cf Zublia     ;.caounEo
   Austin, Toxnn
                                                    .c\




            .!Phe Texan inheritance      tax ia ir:poocd unnn the value
  or tb  prc?erty   tht    p8~se.8 ~~03 th dfhti d 0 drfcded.          CRT-
  tain syeoiri-d   dcdsctfons    arr? allcmd   w’rr    t’:c otntLte from
  the value c,f t!;o pcno    or;tcte of ths dcoodent,      and &ftnr ouch
perzissiblo   deduotions am mdo the mminir,,? nat estate
is taken as n bsoin for tiio ttix.   Tha daductions allo~:;iblo
are sat out in ;;rtiole  7125 of the Dwioed Civil Ztrltutes;
5uah etatutti  roods, ia port, as follavs:
         @@Theonly deduations ~cmiasiblc          under this
     $m azw tha dsbtn due by the cstnts,         * + *In

The anmvcr to your question ttcrefora         tleymds on w!:nth;or or
not tt.0 chin 1:%iIlS c:ade bj- tk2h.oscrvfvizq    ~idcvr afpinst t!::a
separate !Iroperty of her husband ie a valid cno.           If said ClGim
is a ~alld me t&en the RWA ia in t>o ckisification               of E debt
due by the cctote  cad tka deduction of tko &c,e fxm +2x qrcsa
8atot.e should be pt;rmitted kindor cur Tonfis in:Leritnncs tax law.
           The only tim that the cucstl.ofi of wkethcr or not                    ,
the mount ~~14 alth o@r?-,unity futida c.a &es         on the separate
progorty cf cz3.c of tfie spouses ia a chcirr,o in favor of the
ao??mlnity eatE;to a:ay
tho texes on‘ auc:7 rro,-cr”,y.   The COlil't !lC?ld ttZt the r;ouOy
80 exysndcd we n lc,T?tir.utn chcir.qo in ZILV~P@?f tlla coxwaity            .
estate n$:ainst the separate property of t?.o huabo~d, and
statod as followsL
           “&a fun&n uoe& by f!rn, Cervantes to nuke
     %qrovwoots      on the ceparsto proycrty of her km-
     bana ~tftre crmunlty    fu&s,   szc: it ?s tho s6ttlecl
     lnw in 3?XE.S tfrat the sc?pczctn    octzte of cm cem-
     ber of t!m coxunlty      rust roi&urse     the ooL-zuntty
     for any proper ia~rovemnts       r*z:Ce in ccod faith 2~05
     the seporato :;roTertp with comr;nlty funds.         Rfca
     9. Rice, 21 Tax. 3G; Ecr.3 .vr !Iill,     57 “cx. 6%;
     Furrh v. %nstcn,      66 ‘?cx. 521, 1 S. C. 527; Cm-era11
     V. Fay, 53 TEXI 58; Clift v, Clift,        72 Tax, 144,
     10 8 K. 338.      13. the mm Of Sic0 v. Elco, abase
     citd.   t:!e lots below?6     to t&-n >Ui:bZ;id. but CkO
                                                                     , ...-
                                                                              252




      irqJrovc,7.0nts I?eae by lirrs. Cexvnntos on the proF?srty
      Of her husband v;OUld ba CCP?Uiilty      pXYJ?erty, &~d her
      childron w-~uld bo entitled      ta be reizbwsed    for one-
      half! of the cost of suah irzprovcnants,
            wTho juoetlon  ~8 to the tnxcs hns &en one
      of mom dlfflculty    tLcn the i?:prooomnts,   end we
      hnva~beon unnble to obtain r:ny nutbnrity on the rub-
      ject,  bnt hcve conolucied tket t&e rulas of juntlce
      and equity would be 5uboerved end a correct      ~:pimlplo
      enunciated in hr:ldl;l$ tb:nt, the tcxon being raid by
      oo&urrity funde, the children    should hcrve the bonefit
      of one-half   of the SW co oxpnded.     The  taxes   ~iere
      swandeb to ~resorvn the sepsrzte cstato,      end should
      be a #har;:6 upon it."'                  L
                                               ..
           WQhave been umble to find whore the oourts hcve
again psssed on this que3tion cf mnay s-ant fcr paymnt of
taxes.   It GQQESmtlrolg     lo~~lcal, 17.3tht! CCUrt yoiztcd out,
that the proposition   of lcw cancoml,?E; kcncy a;erit in the poy-
Iceat of tom3 should bo tba aem ND mncy 5pent for lzqrove-
cents on the 2ro2erty.     To rake    tirifi  emparimn   because the
court5 of t>is atate hove on nuzerous oaczsions         emomced   this
rule of law concorafnr: mnoy qent out of the oomun5.ty estate
fr?r InprGvo~Qrlts mida on the aopwite        JYCQpQrtyof one of the
8pOU8ee.                                     I~
           The rule of law wae steted by the Eqreme Court of
Texas in th,n cam or Rice v. mY?, 21 8. :i;. $8.  %ifJ CGwt,
in an opinion written by Chief Jmtice   Sscphill, stat&d a5
~0110w5   1

             *But tha vardiot,    60 fsr es it finds the
      lrcprcverento on +s late to 5se ctmmanity yrcy~erty,
      ie ccrmct    only in a moSifie~0 sense.        They we fix-
      tures, ottac%d      to the scil,    end oamot In tke nature
      of thl,figs be dovisiblo   In speaie, wilere one of the
     joint cwmrs hiis no intorest         Zi2 the land Upon wklch
     they have been erected.        !!cnce result0 the rule, thet
     the oor?unity    eatate S;uSt b0 reiT.bUvsed fCr the GOGt
     or buildings    oreated,   by joint lcbcrs or fuhds, upon
               The Supreme Court of Texas reaffirm&          tC$s rule     ei
ltia in the 0~~0 0r :‘:~excr V. zd~h,               44 5. ,c.
                                                          .#, 2m.   2210
oourt    ln an opinion    by Chief Justice     Ceinne Btatad a5 follm::ot
               *If follama,   ns wo t&i,*;, that,upon perti-
        tion   of’ tha Tro::wty in ccnsrovcrsy,  t>e lend ~a8
        Ohargeabls  in rcvcr Of t?.o cor~ur!zt y, with Plcl’ctcver
        the ccmuriity ray have contributed     in labor and fund5
        to Its ooipinition.”
                                                                     ”
600 also t50 Oaf308 of Jocksou v. Jacksan, ‘2283 S. S. $23, by’
tCe KBCOCOWStOf Civil    ATj?t35ilnnild GPLO V. i:ylC, SS 5. Yi:i.
(22d) BBS, by the Austin Cou?L of Civil    iQjtei&ls.




          You are therefore    edvlnod tSr;t in the cnae you prc-
cent the s;lrvivin.y v;ldcrr my hem u le&timte     er.d valid of&n
CQolnst the oer,matc estate or thn deoe:;ned for am-half      or
611 tha ccomnity     funGo expended in 9ap:ent of -sXsa on suoh
ao9arata 9ro9erty.
            The rule of law would of court     hhve to be different
If under th;s facts it~appeero that th;s 6urvivinr: spouse mde Q
gift to her hucbend daring hla life of her ~ortlon of the con-
tvuity f\;nts wk:Ich he eF.nt in the ycgmnt of taxes on h5.a stip-
crtlte property.    It ia 8 ?wll scttlod   rule of 1~: in this stzte
thrt such a Gift my be made Dy a rriCs to hnr hus3snd of .“.er
8hre of t5e oo.-runity rrorerty.       Ths rule ia ~11 ateted In
23 Ttcc. Jur. 76, a8 follmor
              *Our ccmunlty  eyctetri In suoh tk:nt ezch
        s9ouse mm a mioty     tkersin m-id holdn el.t!:er
        fho lagal or equitcble title to t:m entire      am-
      , ,:
                                                                       x,-. 254

 Honorable   George H. Ehepperd,     page 5



       munlty, and the wifevs title          is usually purely’
        equitable.    Xhero t!:o pJft is of the comunity,
       ‘it operctca to vest in the dome the e,?:ire prop-
        erty CD oeparuto property;        for it 0ger:tes    us a
        transfer    of the title   to the port,ion owed md a
    ., correspondinq     relinp2isbr:nnt     of any poesible   corn-
       munfty interest      in the rcoioty belohgiiq     to the
        dome.      Ecre ar;oin It in rcetter ler.goly of lnten-
        tion to EiVO, end the gift cey be by express dona-
        tion or by irngliontion      of fact or ILW.*~
             You me advised thcrciore  thrit it will depend upon
‘the pztrtlculor  Poets in this cese es t.0 whcti:rr cr not the
 wiPe’8 there of ti:e cormunity funds ex>enCcd in the poyzent
 of tams upon the seperete property of the husband were given
 to the husband OS 8 i;iEt by .the wife at”thie tir:e such funds
 were spent.
           We that  tht   the above discussion   will be nuf-
fioient  to advise ycu es to the princiglos    of lnw which should
be applied in detominin::   the vblfdity  of the deduction clelr,-
ed in the case you subs&t.                  ,,




                 .”